Case: 19-30553      Document: 00515349900         Page: 1    Date Filed: 03/18/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 19-30553
                                                                               FILED
                                                                         March 18, 2020
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
In re: PADCO PRESSURE CONTROL, L.L.C.,

       Debtor,

MICHAEL RAY CARR,

       Appellant,

v.

CROSS KEYS BANK; JOHN W. LUSTER,

       Appellees.


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 6:18-CV-1643


Before JONES, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM:*
       Michael Ray Carr challenges a bankruptcy court’s sanctions judgment.
“In reviewing cases originating in bankruptcy, we ‘perform the same function
as did the district court: Fact findings of the bankruptcy court are reviewed
under a clearly erroneous standard and issues of law are reviewed de novo.’ ”


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30553     Document: 00515349900     Page: 2   Date Filed: 03/18/2020



                                  No. 19-30553
See In re Soileau, 488 F.3d 302, 305 (5th Cir. 2007) (quoting Nationwide Mut.
Ins. Co. v. Berryman Prods. (In re Berryman), 159 F,3d 941, 943 (5th Cir.
1998)).
      Carr first argues that the bankruptcy court lacked personal jurisdiction
over him because he was not properly served with the motion for sanctions or
notice of hearing. The Supreme Court has held that “personal jurisdiction is a
waivable right,” such that a party may give “express or implied consent to the
personal jurisdiction of the court.” Burger King Corp. v. Rudzewicz, 471 U.S.
462, 472 n.14 (1985) (quoting Insurance Corp. of Ireland v. Compagnie des
Bauxites de Guinee, 456 U.S. 694, 703 (1982)). By attending his hearings and
contesting the imposition of sanctions, Carr consented to the bankruptcy
court’s exercise of jurisdiction over him.
      Carr also challenges the bankruptcy court’s calculation of sanctions and
argues that newly discovered evidence calls into question the credibility of a
witness. His motion for relief from the sanctions order is governed by Federal
Rule of Civil Procedure 60. See FED. R. BANKR. P. 9024. We have held that a
Rule 60(b) motion is “not a substitute for the ordinary method of redressing
judicial error—appeal.” McMillan v. MBank Fort Worth, N.A., 4 F.3d 362, 367
(5th Cir. 1993) (quoting Chick Kam Choo v. Exxon, 699 F.3d 693, 696 (5th Cir.
1983)). Having carefully considered Carr’s arguments, we are not persuaded
that the bankruptcy court erred in denying the motion.
      AFFIRMED.




                                        2